              Case 1:17-cv-00427-JKB Document 140 Filed 05/27/20 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
          CHAMBERS OF                                                                 101 WEST LOMBARD STREET
     A. DAVID COPPERTHITE                                                            BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                               (410) 962-0946
                                                                                    MDD_ADCchambers@mdd.uscourts.gov

                                               May 27, 2020

    TO COUNSEL OF RECORD

            Re:    David G. Feinberg, et al. v. T. Rowe Price Group, Inc., et al.
                   Civil No. JKB-17-427

    Dear Counsel:

           The settlement conference in this case previously scheduled for May 13, 2020 was cancelled
    pursuant to the Court’s Standing Order postponing all-non-emergency proceedings through June 5, 2020.
    Accordingly, I am rescheduling the settlement conference for Monday, July 20, 2020 at 10:00 a.m. If
    you are unable to proceed on that date, or if you no longer wish to have a settlement conference,
    please contact Chambers immediately.

            Although we would all prefer to proceed with an in-person settlement conference, it is unclear at
    this time whether that will be possible. If we are unable to meet in person on July 20th, I would like to
    proceed remotely with the conference that day. We could use an audio/video platform such as ZOOM or
    a telephonic conference that is available to the Court. Given the uncertainty as to when we will be able
    to proceed in person, and our collective commitment to facilitating the orderly progress of this case, I
    hope that you share my view. If you have any issues or questions regarding proceeding remotely, please
    send me an ex parte email to my chambers email address.

            The same guidelines set forth in ECF 135 apply to this conference, including the requirement
    that you exchange a demand and offer prior to the conference, as detailed in the letter. The new date for
    the submission of ex parte letters is Monday July 6, 2020. Please email your letters to
    mdd_adcchambers@mdd.uscourts.gov.

            I look forward to trying to resolve this case with you. I will contact you shortly before July 20th
    to advise you as to whether we can proceed with the conference in person. If you have any questions,
    please contact my chambers.

           Despite the informal nature of this letter, it is an Order of the Court and will be docketed
    accordingly.

                                                          Very truly yours,

                                                                  /s/

                                                          A. David Copperthite
                                                          United States Magistrate Judge
